 1

 2

 3

 4

 5                               UNITED STATES DISTRICT COURT
 6                              EASTERN DISTRICT OF CALIFORNIA
 7

 8   VLADIMIR R. EBEL,                             Case No. 1:20-cv-00034-DAD-GSA-PC
 9                Plaintiffs,
                                                   ORDER RELATING CASES
10         vs.
11   VALLEY STATE PRISON, et al.,
12               Defendants.
13

14          Vladimir R. Ebel (“Plaintiff”) is a state prisoner proceeding pro se with this civil rights
15   action pursuant to 42 U.S.C. § 1983. The Complaint commencing this action was filed on
16   December 26, 2019 and opened as Case No. 1:19-cv-1797, Gann v. Valley State Prison. On
17   January 7, 2020, Plaintiff’s claims were severed from the claims in Case No. 1:19-cv-1797, and
18   this case was opened for Plaintiff to proceed with his own case. (ECF No. 1.)
19          The Court’s review of this case reveals that it is related under Local Rule 123 to the action
20   entitled Gann v. Valley State Prison, 1:19-cv-01797-DAD-GSA-PC. Both actions are based on
21   the same underlying facts and involve overlapping questions of law and fact.
22          Accordingly, IT IS HEREBY ORDERED that the Office of the Clerk shall relate this
23   case with case 1:19-cv-01797-DAD-GSA-PC.
24
     IT IS SO ORDERED.
25

26      Dated:    March 18, 2020                               /s/ Gary S. Austin
                                                      UNITED STATES MAGISTRATE JUDGE
27

28
